DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed on 8/24/2022 and 8/30/2022
The Amendment filed 8/24/2022 overcomes the previous informality, and therefore the corresponding claim objection is withdrawn.
The Amendment filed 8/24/2022 overcomes the previous prior art of record, and therefore the prior art rejections are withdrawn.
The approved terminal disclaimer filed 8/30/2022 obviates the Double Patenting issues, and therefore the Double Patenting rejections are withdrawn.
In light of the above, the claims are found to be allowed for the Reasons below.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 19, and 20 respectively, closest prior art of record Mattson (US 20130167952) does not disclose “wherein in a closed state of the check valve, the flexible diaphragm is configured to seal off the fluid inlet to prevent fluid flow from the fluid outlet through the fluid inlet” in the context of the claims.
No prior art remedies the deficiencies of Mattson, and the modification in theory would dramatically change how Mattson operates. Therefore, the claims are non-obvious.
Claims 2-18, 19, and 20 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753